Citation Nr: 0521027	
Decision Date: 08/04/05    Archive Date: 08/17/05

DOCKET NO.  03-18 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel




INTRODUCTION

The veteran served on active duty from July 1968 to July 
1971.  The veteran died on September [redacted], 2001.  The appellant 
is the veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), 
located in Oakland, California.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The RO denied the claim, among other reasons, on the basis 
that there was no evidence of a sunburn in service.  However, 
it is Indisputable that the veteran was exposed to the sun 
during active service, including service in the Republic of 
Vietnam.  In light of the conflicting opinions on the 
likelihood that the veteran's fatal melanoma was related to 
exposure to the sun while serving in the Republic of Vietnam, 
another medical opinion is necessary.

Accordingly, this case is remanded for the following:

The AMC should arrange for a review of 
the veteran's claim file by an oncologist 
for the purpose of obtaining an opinion 
regarding any etiology between his active 
service and the cause of his death.  The 
oncologist should review the veteran's 
claims file, to include the records and 
statements of Dr. Figueroa, the report of 
the May 2000 VA examination, the December 
2001 memorandum from the chief of 
dermatology service at a VA medical 
center, and the May 2005 statement of Dr. 
Bash.  The oncologist should opine on 
whether it is as least as likely as not 
that the veteran's melanoma was related 
to active service, including sun exposure 
in the Republic of Vietnam.

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
requisite appellate procedure.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




